Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 1 of 11 PageID #: 1668



                         UNITED STATES DISTRICT COURT                           DEC 1 1 2020
                            DISTRICT OF SOUTH DAKOTA
                                   NORTHERN DIVISION



KATHY L. KOECK,                                            1:19-CV-01011-CBK


                      Plaintiff,
                                                    MEMORANDUM OPINION AND
       vs.                                                        ORDER


ANDREW M.SAUL, COMMISSIONER
OF SOCIAL SECURITY;

                      Defendant.

      This matter is before the Court on plaintiff Kathy L. Koeck's appeal from the
decision ofthe Commissioner of Social Security pursuant to 42 U.S.C. § 405(g) and 42
U.S.C. § 1383(c)(3), Docs. 1 and 10.
                                     BACKGROUND

      Plaintiff originally applied for social security disability benefits on November 26,
2012, alleging a disability onset date of August 31,2011. Her alleged disability stems
from health issues related to Raynaud's syndrome, fibromyalgia, osteoarthritis, and
degenerative disc disease. Doc. 11 at 1. Plaintiff filed her supplemental security income
claim on June 21, 2013. Plaintiffs claims were denied, first, on August 9, 2013, then,
upon reconsideration, on May 29, 2014.       Admin. Rec. at 133 and 131, respectively.
Plaintiff then requested an administrative hearing, which was held on June 9, 2015. The
administrative law judge("ALT') denied plaintiffs claims in a decision issued on July
31, 2015.       Admin. Rec. at 51-61. The Social Security Administration's Appeals
Council denied plaintiffs timely request for review of the ALJ's decision on July 20,
2016, making the Social Security Administration's decision in her case final. S^ Admin.
Rec. at 41-3.
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 2 of 11 PageID #: 1669




       Plaintiff appealed the Social Security Administration's decision to this Court,
which overturned the ALJ's decision. See Koeck v Berrvhill. No.l:16-CV-01040-CBK,2017
WL 4466584(D.S.D. Oct 4, 2017). This Court found that:
       The ALJ should have, at a minimum, obtained all the records from her            ^
     treating rheumatologist and the specialists to whom he referred plaintiff for
     pain. The ALJ should have sought clarification from plaintiffs treating
     rheumatologist or other treating physicians as to work limitations caused by
     fibromyalgia, consistent with his responsibility to develop the record fairly
      and fully.
Koeck. 2017 WL 4466584 at *4. Additionally, this Court found that the ALJ had "failed
to specifically fmd that the plaintiff can work full time as required in Bladow v. Apfel
205 F.3d 356 (8th Cir. 2000)." Id. This Court reversed the ALJ's decision, in part, and
remanded the case to the Social Security Administration for further proceedings.
       After this Court's opinion, plaintiff received another hearing before a Social
Security Administration ALJ, which was held on January 23,2019.
       The ALJ determined at step one that plaintiff had not engaged in substantial
gainful activity since August 31, 2011. Admin. Rec. at 870.
       At step two, the ALJ determined that plaintiffs Reynaud's syndrome,
fibromyalgia, degenerative disc disease, obesity, major depressive disorder, and anxiety
disorder represent severe impairments that more than minimally interfere with her ability
to engage in basic work activities. Id. The ALJ rejected any contention that plaintiffs
hypothyroidism, diabetes, anemia, or fatigue represent severe impairments. Id.
At step three, the ALJ determined that plaintiff does not have an impairment or
combination ofimpairments that meets or medically equals a listed impairment. Id.
       "Prior to step four, the ALJ must assess the claimant's residual functioning capacity
("RFC"), which is the most a claimant can do despite her limitations." Moore v. Astrue. 572
F.3d 520, 523(8th Cir. 2009). The ALJ must also determine "the claimant's age, education, and
relevant work experience—the latter three findings being referred to as vocational factors, as
opposed to RFC, which is a medical factor." Jones v. Astrue. 619 F.3d 963, 971 (8th Cir. 2010).
       The ALJ found that plaintiff had the following RFC:
       The claimant has the RFC to perform light work as defined in 20 CFR
       404.1567(b) and 416.967(b), during the relevant period, as follows: She
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 3 of 11 PageID #: 1670




      could lift and carry 20 pounds occasionally and less than 10 pounds
      frequently. She could sit a total of6 hours and stand and walk, combined, a
      total of6 hours in an 8-hour workday. She had no limits reaching. She
      could climb stairs frequently, albeit slowly, but had to avoid climbing
      ladders, scaffolds and similar devices. She could balance, crouch, kneel,
      stoop and crawl occasionally. She could handle and finger frequently, but
      not constantly - bilaterally. She had to avoid any exposure to extreme cold,
      with no exposure to work hazards such as unprotected heights, fast and
      dangerous moving machinery. Due to moderate limitations in mental
      functioning, as heretofore noted, she was limited to work involving only
      brief and superficial contact with others, while performing only simple,
      routine and repetitive tasks of two steps on average, on a regular and
      continuing basis of8 hours per day, 5 days per week.
Admin. Rec. at 872.

       The ALJ supported his RFC finding by evaluating a wide range of plaintiffs
medical records. The ALJ found that plaintiffs "medically determinable impairments
could cause the alleged symptoms, but her statements as to the intensity, persistence and
limiting effects thereof, are not entirely consistent with medical evidence and other
evidence of record, for reasons explained herein." Id. at 874. At various points, the
opinion notes, plaintiff had MRI, CT and other physical scans that are largely normal.
Medical records indicated that over time she had pain and some limitations in her
mobility but was othenvise relatively capable.
       The ALJ also considered the opinions of plaintiffs various treating physicians as
well as a consultative physician, Donald Salmon, M.D. The consultative exam, which
occurred in 2014, revealed that plaintiff was able to walk without assistance, though she
favored her right side, could squat, and lift up to 40 pounds (according to her). Dr.
Salmon also found that plaintiff did not have all the tender points offibromyalgia and had
normal range of motion, including 5 out of 5 strength in her extremities. The results of
this exam were virtually repeated in an exam at Sanford Rheumatology in May 2016, and
in March 2017 with a Rheumatologist at Avera.
       The ALJ also found that plaintiff had been told by several of her treatment
providers to exercise in order to improve her functioning, but, by her own admission, she
has failed to comply with said recommendations.
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 4 of 11 PageID #: 1671




       The ALJ also evaluated plaintiffs mental health in determining her RFC. The
record includes many visits to treatment providers. All found that she had full
orientation, though she often appeared to be in some distress.
       The ALJ considered statements ofD. James Eckhoff, M.D., who found that
plaintiffs request to take a leave of absence from her work was proper. Dr. Eckhoff
determined that this was so because plaintiff might have fibromyalgia flares as often as
once per week, necessitating her staying home. The ALJ afforded these statements
"some, albeit limited, weight." Reasoning that they were made "prior to the alleged onset
date and do not contain vocationally relevant limitations having support in actual
objective findings. Additionally, they are speculative in that the claimant'mighf have
these flares ..." Admin. Rec. at 880.

       The ALJ went on to examine the opinions of several medical sources that received
little weight because they did not provide vocationally relevant limitations.      Id. at
880-81. The ALJ then moved on to the opinions of the state agency medical consultants.
He accepts their opinions that plaintiffis capable of a range of light work activity, but
finds her more limited due to Raynaud's. Additionally, he affords their opinions only
"some" weight because they did not have access to the full longitudinal record at the time
oftheir assessment. The ALJ also considered the opinions of the state agency
psychological consultants and accorded them "some" weight. This appears to be because
the ALJ found plaintiff to have concentration limitations based on her continuous
complaints and her stated improvements due to her use of Vyvanse.
       The ALJ then summarized his reasoning for the above RFC as follows:
               In sum,the claimant is no more limited than established by the above RFC
       assessment as supported by the longitudinal record as a whole. The record establishes the
       claimant had fibromyalgia, degenerative disc disease, obesity, Raynaud's syndrome,
       depression and anxiety. She testified to chronic pain and inability to function in a full
       time work setting due to a need to take several days off per month for work due to pain
       flares. As support, she submitted FMLA paperwork from a provider dating before the
       alleged onset date, speculating that she might have flares once per week. Her treatment
       with specialists for fibromyalgia has been sporadic and inconsistent. She did not follow
       through on treatment recommendations of providers to improve her functioning by
       engaging in low impact aerobic exercise. At a consultative exam,she reported ability to
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 5 of 11 PageID #: 1672



      walk two blocks, stand an hour at a time, lift 40 pounds and drive an hour. Treatment
      notes documented some limitations in lumbar and cervical range of motion as well as
      some reduced strength in the shoulder. However, those findings were intermittent and she
      had improvement with conservative treatment measures such as use of a TENS unit,
      medications and minimal physical therapy. The diagnostic imaging ofrecord shows
      consistent findings of no more than mild degenerative changes ofthe spine.
      Compounding her problems has been obesity. State agency medical consultants assessed
      a range of light work activity. The undersigned generally accepts those assessments in
      arriving at the above physical RFC assessment. Mentally, she has had ongoing depression
      and anxiety. Psychological testing indicates she had average cognitive and memory
      functioning and the consultative examiner indicated that subjective complaints of
      concentration and focus difficulty were likely related to depression and anxiety. She had
      intermittent treatment but more recently, reported improvement with use of Vyvanse and
      has had stable mental status exams with subjective complaints of worsening mood with
      psychosocial stressors. Nonetheless, she has been able to maintain relatively intact
      activities of daily living by maintaining her home, caring for her children and home
      schooling them. Thus, based on the foregoing, the undersigned finds the claimant capable
      of less than a fiill range oflight work activity within limitations ofthe above RFC
      assessment, on a consistent basis of8 hours per day for 5 days per week or the equivalent
      thereof.
Admin. Rec. at 881-82.

       At step four, the ALJ found that plaintiff was unable to perform any of her past
relevant work under 20 C.F.R. 404.1565 and 416.965.

       At step five, the ALJ found that plaintiff could perform work as a marker,
photocopy machine operator, and inspector hand packager. In total, these three positions
represented 225,000 jobs in the national economy. This finding was based on the
testimony ofthe vocational expert("VB"). The ALJ found that the VE was an
appropriate expert and that the VE's opinions were not inconsistent with the Dictionary    ^
of Occupational Titles ("DOT").
       The ALJ went on to again deny plaintiffs disability claims in a decision dated
February 13, 2019.       Admin. Rec. at 868-84. Also on February 13, 2019, the ALJ
notified plaintiff of his imfavorable decision. Admin. Rec. at 866(emphasis added).
Plaintiff then filed this action on June 4,2019.    Doc. 1.
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 6 of 11 PageID #: 1673



                              LEGAL STANDARD

       An individual is considered to be disabled if, inter alia, she is unable "to engage in
any substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months." 42 U.S.C.
§ 423(d)(1)(A). Accord. Bernard v. Colvin, 744 F.3d 482.486 fSth Cir. 20141. An
individual shall be determined to be disabled "only if[their] physical or mental
impairment or impairments are ofsuch severity that [they are] not only unable to do
[their] previous work but cannot, considering [their] age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national
economy." 42 U.S.C. § 423(d)(2)(A).
       "To be eligible for disability insurance benefits, a claimant has the burden of
establishing the existence ofa disability under the Act." Pearsall v. Massanari. 274 F.3d
1211, 1217(8th Cir. 2001). Judicial review of the Commissioner's decision that claimant
has failed to establish by a preponderance of the evidence that she is disabled within the
meaning of the Social Security Act is limited to determining whether the Commissioner's
decision is supported by substantial evidence in the record as a whole. Kamann v.
Colvin. 721 F.3d 945,950(8th Cir. 2013). "Substantial evidence is less than a
preponderance, but enough that a reasonable mind might find it adequate to support the
Commissioner's conclusions." Draper v. Colvin. 779 F.3d 556,(8th Cir. 2015)(internal
quotations omitted)(quotins Travis v. Astrue. 477 F.3d 1037,1040 (8th Cir. 2007)).
"We consider both evidence that detracts from the ALJ's decision, as well as evidence
that supports it, but we will not reverse simply because some evidence supports a
conclusion other than that reached by the ALJ." McDade v. Astrue. 720 F.3d 994, 998
(8th Cir. 2013)(internal citations omitted). "If, after reviewing the record, the court finds
it is possible to draw two inconsistent positions from the evidence and one ofthose
positions represents the [ALJ's] findings, the court must affirm the [ALJs] decision."
Pearsall v. Massanari. 274 F.3d 1211, 1217(8th Cir. 2001).
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 7 of 11 PageID #: 1674



                                       DISCUSSION

       Plaintiff makes three primary arguments to overturn the Commissioner's decision;
(1)that the ALJ failed to fiilly and fairly develop the record;(2)that the ALJ's RFC
determination was not supported by substantial evidence in the record; and (3)that the
Commissioner did not carry his burden to identify jobs that plaintiff could perform in the
national economy.
       Firstly, the ALJ did fully and fairly develop the record. It is true that "[a] social
security hearing is a non-adversarial proceeding, and the ALJ has a duty to fiilly develop
the record." Smith v. Bamhart. 435 F.3d 926,930(8th Cir. 2006). But, that said,
"[tjhere is no bright line rule indicating when the Commissioner has or has not
adequately developed the record; rather, such an assessment is made on a case-by-case
basis." Mouser v. Astrue, 545 F.3d 634,639(8th Cir. 2008)(internal citation omitted).
       In this case, the ALJ's opinion includes an evaluation of the records of plaintiffs
rheumatologists as this Court said it should. See Koeck. 2017 WL 4466584 at *4. While
the ALJ did not seek clarification from said rheumatologist,"[a]n ALJ is permitted to
issue a decision without obtaining additional medical evidence so long as other evidence
in the record provides a sufficient basis for the ALJ's decision." Hilliard v. Saul. 964
F.3d 759, 763 (8th Cir. 2020), quoting Naberv. Shalala. 22 F.3d 186, 189 (8th Cir. 1994).
It is also true that before rehearing, plaintiff submitted further medical records and did
not request subpoenas or mention any difficulty obtaining any records. Plaintiff was also
represented by counsel at the rehearing. An ALJ's duty to fiilly and fairly develop the
record for review does not require the ALJ to independently find each and every one of
plaintiffs medical records. Indeed, the touchstone is whether the ALJ's opinion is
supported by substantial medical evidence.
       Plaintiff next argues that the ALJ improperly discounted the opinions of Dr.
Eckhoff and others of plaintiffs treating physicians. "Consistent with the regulations, we
have stated that a treating physician's opinion is normally entitled to great weight, but we
have also cautioned that such an opinion do[es] not automatically control, since the
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 8 of 11 PageID #: 1675




record must be evaluated as a whole." Prosch v. ApfeL 201 F.3d 1010, 1012-13 (8th Cir.
2000)(internal citations and quotations omitted).
      In this case the amount of weight the ALJ decided to attribute to each treating
physician's opinion is supported by substantial evidence. He accords each medical
opinion of a treating physician "some" weight. Thus, they are taken into account along
with an evaluation of plaintiffs medical records, which contain physician opinions at
different points in time—the physicians' treatment notes. The opinions of physicians
may be discounted when they do not accord with the time period ofthe disability claim.
Additionally, when an ALJ perceives a claimant's restrictions to be greater than those of
a consulting or treating physician, whether based on the subjective complaints of the
claimant or the claimant's actual treatment history, an ALJ may properly err on the side
ofcaution by attributing a further limitation to said claimant. Each physician's opinion
had some value to the ALJ's opinion, but none was considered controlling. Finally,
"[bjecause a claimant's RFC is a medical question, an ALJ's assessment of it must be
supported by some medical evidence of the claimant's ability to function in the
workplace ... However, there is no requirement that an RFC finding be supported by a
specific medical opinion." Henslev v. Colvin. 829 F.3d 926, 932(8th Cir. 2016)(internal
citations omitted).
       Indeed, the touchstone is whether the ALJ's opinion is supported by substantial
medical evidence. If the ALJ's opinion has substantial medical evidentiary support in the
record as a whole it must be upheld; this has been true so long as there is not
overwhelming evidence against the ALJ's opinion or a clear lack of due diligence on the
part ofthe ALJ. Again,just because the evidence may also support a contradictory
conclusion to that ofthe ALJ does not mean that the ALJ's opinion must be overturned.
See infra, McDade. 720 F.3d at 998.
       In this case, the ALJ's opinion does have substantial support in the record. The
ALJ makes perfectly clear in the paragraph quoted above why he arrived at his decision.
The opinions of the consulting physician that plaintiff was able to walk without
assistance, though she favored her right side, could squat, and lift up to 40 pounds
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 9 of 11 PageID #: 1676




(according to her). Dr. Salmon also found that plaintiff did not have all the tender points
offibromyalgia and had normal range of motion, including 5 out of 5 strength in her
extremities. The ALJ also states that these results were repeated in the notes of her
rheumatological exams from 2016 and 2017. See Admin Rec. at 875-76. The ALJ also
points to a November 2018 rheumatological exam, at which plaintiff presented with
lumbar tenderness, some limited range of motion, and a limp. That said, she had a
"relatively intact" physical exam and "showed 5 out of 5 strength with some limitations
to range of motion." Admin. Rec. at 876. The ALJ thought this as well as the fact of her
conservative treatment protocols supported the conclusion that plaintiff was capable of a
"range of light work activity." Id- State agency medical consultants also attributed to her
the ability to perform a range of light work activity.
       The ALJ also noted that plaintiff continues to engage in the activities of daily life
including taking care of her children, homeschooling them, and performing house chores.
See generally Young v. Apfel. 221 F.3d 1065, 1069(8th Cir. 2000){^''Pena v. Chater, 76
F.3d 906, 908 (8th Cir.1996)(grocery shopping, driving, and daily child care inconsistent
with claims of disabling pain); Walker v. Shalala, 993 F.2d 630, 631-32(8th Cir.1993)
(daily activities of driving, cooking and washing dishes inconsistent with claims of
disabling pain)"). While such activities of daily life are never definitive proof of
anything, they may be taken into account by an ALJ along with other evidence in the
record. Plaintiffs activities tend to show that she was capable ofsome light work or
physical activity.
       Plaintiff clearly has physical limitations, but the ALJ acknowledged those
limitations in his RFC finding. The ALJ's conclusion that plaintiff can perform a range
of light work, with certain limitations, while not incontrovertible, is nonetheless
supported by substantial evidence in the record.


       As for plaintiffs mental health, the ALJ cited mental health treatment notes from
2012 to 2018. In general, plaintiff had normal hygiene and full orientation. Sometimes
notes noted that she was emotionally distressed, anxious, irritable, or apprehensive. But
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 10 of 11 PageID #: 1677




her overall psychiatric assessments were normal. The ALJ also cites diagnostic testing
that showed average cognitive functioning and a relatively stable mental status. Admin.
Rec. at 877. She had sufficient concentration issues to be prescribed Vyvanse, which was
noted to have helped her focus. There is substantial evidence in the ALJ's opinion to
support his RFC determination that plaintiff be "limited to work involving only brief and
superficial contact with others, while performing only simple, routine and repetitive tasks
oftwo steps on average." Admin. Rec. at 872.
       Plaintiffs final argument is that the Commissioner failed to carry his burden to
identify jobs that plaintiff could perform in the national economy. In the ALJ's
examination ofthe VE,the ALJ asked a hypothetical in which the hypothetical worker
was limited to brief and superficial contact with others, as well as "routine, repetitive
tasks about two-steps on average." Admin. Rec. at 948. Plaintiff argues that such a
limitation as this, that ended up in the final RFC,limits plaintiff to DOT jobs that demand
only Level 1 Reasoning. Level 1 Reasoning, according to the DOT,"requires a worker to
"[ajpply commonsense understanding to carry out one- or two-step instructions" and to
"[djeal with standardized situations with occasional or no variables in or from those
situations encountered on the job." Stanton v. Comm'r. Soc. Sec. Admin., 899 F.3d 555,
558 (8th Cir. 2018)(internal citation to DOT omitted).
       Stanton v. Commissioner of SSA is an instructive case. In Stanton the VE's

testimony and the DOT were in conflict, which, the Court found, the ALJ failed to
resolve. Id at 559. The issue was that the ALJ's hypothetical limited Stanton's reasoning
to Level 1, and yet, the VE testified that someone with Stanton's limitations could
perform a job requiring Level 2 Reasoning. Id.
       The Commissioner, however, urges that no conflict exists between the
       vocational expert's testimony and the Dictionary. Relying on Moore v.
       Astrue, 623 F.3d 599(8th Cir. 2010), the Commissioner observes that a
       claimant limited to "carrying out simple job instructions" and to performing
       "simple, routine and repetitive work activity at the unskilled task level"
       may be able to perform work requiring Level 2 Reasoning. Id. at 604.
       ButMoore emphasized that the ALJ decision at issue did not limitjob
       instructions"To simple one- or two-step instructions' or otherwise indicate

                                              10
Case 1:19-cv-01011-CBK Document 18 Filed 12/11/20 Page 11 of 11 PageID #: 1678



      that Moore could perform only occupations at a [Dictionary] Level 1
      reasoning level." Id. The ALJ here did limit job instructions to one- to two-
      step instructions, and she thereby indicated that Stanton could perform only
      occupations requiring Level 1 Reasoning,
Stanton. 899 F.3d at 559. In the instant case, the ALJ applied essentially the same
limitations to a person with plaintiffs limitations. She was limited to "routine, repetitive
tasks about two-steps on average." Admin. Rec. at 948. This limitation corresponds
directly to Appendix C of the DOT's definition of Level 1 Reasoning, which require few
                             /


of task variables and only one to two steps.
        Plaintiff is correct that each ofthe jobs cited by the ALJ—"Marker,""Photocopy
machine operator," and "Inspector hand packager"—requires Level 2 Reasoning. S^
DOT 209.857-034; DOT 207.685-014; DOT 559.687-074. As in Stanton. the ALJ never
resolved this conflict. The ALJ does not ask the VE any questions about the plaintiffs
reasoning level, nor does the ALJ ask a hypothetical referencing the language ofthe DOT
definition of Level 2 Reasoning.' Thus, it must be concluded that the ALJ attributed to
plaintiff an RFC with Level 1 Reasoning, but states that she could perform jobs requiring
Level 2 Reasoning. As in Stanton. this is reversible error.
        IT IS HEREBY ORDERED that plaintiffs motion for summary judgment, Doc.
10, is GRANTED,in part.
        IT IS FURTHER ORDERED that the decision of the Commissioner is reversed

and remanded pursuant to 42 U.S.C. § 405(g)for further proceedings.
        DATED this // ^day ofDecember, 2020.
                                                     BY THE COURT:




                                                     CHARLES B. KORNMANN
                                                     United States District Judge


' "02 LEVEL REASONING DEVELOPMENT; Apply commonsense understanding to carry out detailed but
uninvolved written or oral instructions. Deal with problems involving a few concrete variables in or from
standardized situations." OALJ Law Library, Dictionary of Occupational Titles, Appendbc C, dol.gov,
https;//www.dol.gov/agencies/oalj/PUBLIC/DOT/REFERENCES/DOTAPPC (Accessed December 6,2020).

                                                         11
